402 S.E.2d 737 (1991)
261 Ga. 190
PHILLIPS
v.
STATE.
No. S91G0317.
Supreme Court of Georgia.
April 15, 1991.
Anne Cobb, Griffin, Bentley C. Adams, III, and Virgil L. Brown, Virgil L. Brown & Associates, Zebulon, for Phillips.
William G. Hamrick, Jr., Dist. Atty., Carrollton, Montique F. Kirby, Asst. Dist. Atty., LaGrange, for the State.
CLARKE, Chief Justice.
Phillips was convicted in the Probate Court of Meriwether County of speeding and driving under the influence of alcohol. The convictions were affirmed by the Superior Court of Meriwether County. Phillips then filed a direct appeal to the Court of Appeals. The Court of Appeals dismissed the case, holding that the appeal required an application. Phillips v. State, A90A1325 (unpublished). We granted certiorari to consider whether an application is required.
OCGA § 5-6-35 describes the discretionary appeal procedure. The types of cases requiring an application for appeal are listed, in part, as follows:
Appeals from decisions of the superior courts reviewing decisions of the State Board of Workers' Compensation, the State Board of Education, auditors, state and local administrative agencies, and lower courts by certiorari or de novo proceedings; provided, however, that this provision shall not apply to decisions of the Public Service Commission, and probate courts and to cases involving ad valorem taxes and condemnations. OCGA § 5-6-35(a)(1) (emphasis supplied).
Under the plain language of the statute, no application for appeal is required for decisions of superior courts reviewing judgments of the probate courts. The statute mandates a conclusion that a direct appeal is available from the superior court affirmance of a probate court case. We therefore reverse the decision of the Court of Appeals.
Judgment reversed.
All the Justices concur.